Citation Nr: 1418307	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  14-13 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for bursitis of the left shoulder with significant painful motion and loss of motion.  

2.  Entitlement to an effective date prior to January 15, 1997, for the award of the 50 percent evaluation for bursitis of the left shoulder with significant painful motion and loss of motion.  


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney at Law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a July 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) New Orleans, Louisiana.  In that rating decision, the RO increased the evaluation of the Veteran's left shoulder disability to 20 percent disabling, effective September 11, 1997.  In an April 1999 Supplemental Statement of the Case (SSOC)/Hearing Officer (HO) decision, the RO increased the evaluation of the disability to 50 percent disabling, effective January 15, 1997.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As outlined above, in a July 1998 rating decision, the RO increased the evaluation of the Veteran's left shoulder disability to 20 percent disabling, effective September 11, 1997.  The Veteran disagreed with that determination, as well as the effective date of the increase seeking an effective date in February 1997.  See August 1998 Notice of Disagreement (NOD).  

In an August 1998 SSOC, the RO continued its July 1998 decision.  In an August 1998 statement, the Veteran related continued disagreement with this determination and that the effective date of the increase should be sometime in 1996.  In a December 1998 communication, he requested a disability evaluation of "at least 50%."  

In the aforementioned April 1999 SSOC/HO decision, the RO increased the evaluation of the disability to 50 percent disabling, effective January 15, 1997.  At this time, the RO communicated that this was a full grant of the benefits sought on appeal.  However, as the Veteran has requested a disability evaluation of "at least" 50 percent and seeks an effective date of increased evaluation prior to January 15, 1997, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Nonetheless, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  The Veteran was last afforded a VA examination of this shoulder in June 1998 and subsequent evidence indicates that the disability may have increased in severity since then.  Accordingly, the Veteran should be afforded a new VA examination to address the severity of his left shoulder disability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that also contains an explanation as to the information and evidence needed to establish a rating and effective date for the disability at issue, as outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2.  Contact the Veteran and ask him to provide or identify any relevant VA and non-VA medical records that are not already of record.  He should be asked to authorize the release of any non-VA treatment records and/or medical opinions relating to his claim.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).  

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected bursitis of the left shoulder with significant painful motion and loss of motion.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.

The examination report should specifically state the degree of disability present in the Veteran's left shoulder and his current range of motion in this joint, as well as identify and document any objective evidence of pain, weakness, catching, incoordination, fatigability, etc.  To the extent possible, the functional impairment due to weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  

4.  Then, after conducting any additional indicated development, readjudicate the claim currently on appeal. If the maximum benefit sought on appeal remains denied, issue a SSOC and provide the appellant and his attorney an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



